DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al (US 9,552,056) or Quinn et al (US 2010/0306670).

Claims 1, 8 and 13, Barry OR Quinn teaches a computing system, a method and a medium comprising:
determining, by an electronic device, a non-verbal characteristic of a communication of a first user intended for a second user at a remote location; (Barry: A remoted located person’s facial expression/emotional state detected as it communicates to the operator 80, Col. 10, lines 13-37; Quinn: gesture/motion, [0021]… Also  [0021-0034, 0039-0053]);
determining a characteristic of the second user; (Barry: Fig. 1; Quinn: physical user 508 can be represented as virtual presence 14,  i.e., an avatar, a video feed, an audio feed, a portion of a graphic, a portion of text, an animated object, etc.[0047]);
selecting a delivery action based on a translation of the non- verbal characteristic to the second user based on the characteristic of the second user;  (Barry: col.6 line 55- col.7 line 13; Quinn: talking, typing, file transfers, sharing computer screens, hand-gestures, application/data sharing, [0048]);
transmitting information about the selected delivery action to an electronic device to cause the electronic device to perform the selected action to provide the communication to the second user, (Barry: col. 14, lines 21-36; Quinn: user 502 initiates a telepresence 506 with user 508, [0045-0048]).
Claim 2. The computing system of claim 1, wherein selecting the delivery action comprises selecting the delivery action based on device capabilities of the telepresence device. (Barry: Col. 2, lines 4-29; Quinn: [0045, 0061]).
Claim 3. The computing system of claim 1, wherein determining the characteristic of the second user comprises determining the characteristic based on at least one of related to the second user: movement analysis, eye gaze direction, eye contact , head movement
    PNG
    media_image1.png
    9
    10
    media_image1.png
    Greyscale
 facial expression, eye expression, attentiveness, biological information, and voice characteristics. (Barry: col. 15, lines 26-39; Quinn: [0029, 0030, 0039]).
Claim 4. The computing system of claim 1, wherein the processor is further to select the delivery action to mask or escalating the non-verbal characteristic.  (Quinn: gesture more, [0030]-[0032], [0044]).

(Barry: Fig. 1; Quinn: [0030, 0032, 0044]).
Claim 6. The computing system of claim 1, wherein the processor is further to:12 HP Rec ID 84572864determine a characteristic of a third user to receive the communication from a second telepresence device; select a second delivery action for the second telepresence device based on a translation of the non-verbal characteristic to the third user based on the characteristic of the third user; and transmit information about the selected second delivery action to the second telepresence device to cause the second telepresence device to perform the second delivery action.  (Barry: Col. 15, lines 4-25. Also fig. 9; Quinn, multiple participants in a telepresence session, Fig. 5).
Claim 7. The computing system of claim 1, wherein the processor is further to receive a response from the second user and select a delivery action of the first device to deliver the response to the first user.  (Barry: col.8 line 54 - col.9 line 9).
 
Claim 9. The method of claim 8, further comprising: determining a response of the second user; and utilizing the determined response information to translate a subsequent communication to the second user. (Barry: col.8 line 39 - col.9 line 9).
Claim 10. The method of claim 8, wherein determining a characteristic of the second user comprises determining at least one of: cultural, demographic, professional and emotional information. 13 HP Rec ID 84572864  (Quinn: [0029, 0030, 0039]).
(Barry: col.15 lines 41-59).
Claim 12. The method of claim 8, wherein the delivery action comprises at least one of: a movement of a robotic body part of the second telepresence device, an audio volume selection for the second telepresence device, a physical location movement of the second telepresence device, a movement of a display of the second telepresence device, and a change to an image on a display of the second telepresence device.  (Barry: col. 14 lines 21-61).

Claim 14. The machine-readable non-transitory storage medium of claim 13, wherein the non-linguistic aspect comprises an emotion associated with the communication.  (Barry: col.9 lines 63- col. 10 line 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barry or Quinn and further in view of Pahud et al (US 2012/0092436) or Danker et al (US 2018/0184171).
Claim 15. The machine-readable non-transitory storage medium of claim 13, further comprising instructions to determine the characteristic of the second user based on an emotional response associated with an image of facial features of the second user.
Pahud teaches the feature in [0039-0049], Figs. 2, 3 and 4; or
Danker teaches the similar feature in [0028, 0032, 0113, 0149].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Pahud or Danker into the teaching of Barry or Quinn for the purpose of providing variety of graphical masking overlays allowing user to express their emotion state.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651